Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
the date written below by and between Brett Zane (“Employee”), and SPARK
NETWORKS, INC., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, Employee has been employed by the Company as Chief Financial Officer
pursuant to the terms and conditions of that certain Employment Agreement, dated
as of November 27, 2007 between the Company and Employee and as amended on
December 29, 2008 (as amended, the “Employment Agreement”);

WHEREAS, the Company delivered to Employee written notice of termination without
Cause (as defined in the Employee Agreement) on February 9, 2015;

WHEREAS, Employee and the Company wish to enter into an agreement concerning his
separation from employment with the Company.

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND RELEASE INCLUDES A GENERAL
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT CAN BE RELEASED.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Employee and the Company acknowledge and agree as follows:

1.TERMINATION OF EMPLOYMENT AGREEMENT. The parties hereto agree for purposes of
this Agreement, that Employee’s employment with the Company was terminated
without Cause (as defined in the Employment Agreement) effective as of March 11,
2015 (the “Termination Date”). Each of the Company and Employee agree and
acknowledge that Employee received his salary, health and other benefits through
such date and will not after such date perform any further duties or render
services as an employee or in any other service capacity to the Company or any
of its affiliates, subsidiaries or parent corporations. In exchange for the
payments, benefits, and other agreements of the Company set forth in this
Agreement, Employee and Company hereby (i) waive any advance notice requirement
set forth in the Employment Agreement and (ii) agree that the Employment
Agreement was terminated without Cause and canceled effective as of the
Termination Date with no compensation, benefits, damages, obligations or other
payments owing to Employee thereafter (other than as specifically set forth in
this Agreement).

2.Acknowledgment of Prior Payments. Employee represents he has the full power
and authority to enter into this Agreement and agrees and

1

 

--------------------------------------------------------------------------------

acknowledges he has been paid all amounts due and owing as of the execution of
this Agreement, including all wages, earned vacation, paid time off, bonuses,
and Company benefits, less appropriate withholdings, and reimbursement of all
business expenses through the date of the execution of this Agreement. Employee
agrees and understands that none of the foregoing amounts constitute
consideration for this Agreement.  

3.CONSIDERATION TO EMPLOYEE. The Company shall make the following payments and
provide the following additional benefits and consideration to Employee:

a.

Severance Benefits.  Within five (5) business days following the Effective Date
(as defined herein), the Company will pay to Employee $25,000. In addition, for
the six (6)-month period commencing on the Effective Date (as defined herein),
in accordance with the Company’s normal payroll cycle, the Company will pay to
Employee an amount equal to his monthly salary in effect as of the Termination
Date, with such payments to equal $135,812.50 in the aggregate.  

b.

Options. All stock options and other rights to acquire shares of the Company’s
capital stock that have not already vested shall, on the Termination Date,
immediately expire and become null and void. All vested options, consisting of
options to purchase 383,055 shares of common stock, in the aggregate, shall
otherwise remain subject in all respects to the terms of the option agreement or
instrument applicable thereto (the “Stock Option Agreements”).  Employee shall
have only the number of days as specified in each such Stock Option Agreement to
exercise any vested stock options or other similar vested rights to acquire
shares following the Termination Date.

Employee acknowledges that, pursuant to the terms of the Employment Agreement,
his entitlement to the benefits outlined above is conditioned on his execution
of this Agreement, including the release provisions of Paragraph 4.  

4.TERMINATION OF BENEFITS. Employee’s benefits under the Company’s health,
dental and vision plans will terminate at the end of the calendar month of the
Termination Date, in accordance with the terms of such plans.  For purposes of
non-qualified deferred compensation plans, Employee’s “separation from service”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended) shall be deemed to occur on the Termination Date.  Any benefits to
which Employee is entitled under the Company’s non-qualified deferred
compensation plan or supplemental medical reimbursement plan will be paid
pursuant to the terms of such plans.  Employee agrees to roll over any vested
assets held with the Company’s Fidelity 401K Plan promptly following the
Termination Date.

5.Mutual General Release.  Subject to this Agreement becoming effective,
Employee, on behalf of himself, his spouse, successors, heirs, and assigns,
hereby forever releases and discharges the “Company Parties” (as defined below)
from and with respect to, any and all claims, debts, liabilities, demands,
obligations, liens, promises, acts, agreements, costs and expenses (including
but not limited to attorneys’ fees), damages, actions, and causes of action, of
whatever kind or nature, whether known

2

 

--------------------------------------------------------------------------------

or unknown, fixed or contingent (collectively, “Claims”), including without
limitation, any claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Employee may have, or in the future may possess,
arising  out of any aspect of Employee’s employment relationship with and
service as an employee, officer, director, manager or agent of the Company or
any of its subsidiaries, or the termination of such relationship or service,
that occurred, existed or arose on or prior to the Employee’s execution of this
Agreement.  Employee represents and warrants that he has not assigned any of the
claims being released under this Agreement and that he has not filed any
proceeding relating to Employee’s employment or the termination thereof.  For
example, as a result of the general release in this Section 5, Employee is
releasing all claims of any kind that can be released, arising out of, or
related to Employee’s employment and involvement with, or the ending of
employment with the Company, any claims arising from rights under his Employment
Agreement, federal, state and/or local laws, including but not limited to those
related to tax payments or accounting, ownership in the Company, rights to
ongoing profits of the Company, claims of ownership of the Company’s
intellectual property, or any form of retaliation, harassment or discrimination
on any basis, or any related cause of action, and any labor code provisions, or
any other claim of any kind whatsoever, including but not limited to any claim
for damages or declaratory or injunctive relief of any kind that can be
released. Employee understands that the claims he is releasing might arise under
many different laws (including statutes, regulations, other administrative
guidance, and common law doctrines), such as the following:

(a) Anti-discrimination statutes, such as Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive
Order 11,246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans With Disabilities Act and
Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; and any other federal, state, or local laws
prohibiting discrimination such as such as the California Fair Employment and
Housing Act, which prohibits discrimination in employment based on race, color,
national origin, ancestry, physical or mental disability, medical condition,
marital status, sex, or age employment discrimination.

(b) Federal employment statutes, such as the WARN Act, which requires that
advance notice be given of certain work force reductions; the Employee
Retirement Income Security Act of 1974, which, among other things, protects
employee benefits; the Family and Medical Leave Act of 1993, which requires
employers to provide leaves of absence under certain circumstances; Age
Discrimination in Employment Act (including the Older Workers Benefit Protection
Act), which prohibits age discrimination; and any other federal laws relating to
employment, such as veterans' reemployment rights laws.

(c) Other laws, such as any federal, state, or local laws providing workers'
compensation benefits, restricting an employer's right to terminate employees,
or otherwise regulating employment; any federal, state, or local law enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith; any other federal, state, or local laws
providing recourse for alleged

3

 

--------------------------------------------------------------------------------

wrongful discharge, tort, physical or personal injury, emotional distress,
fraud, negligent misrepresentation, defamation, and similar or related claims as
well as California Labor Code Section 200 et seq., relating to salary,
commission, compensation, benefits, and other matters; the California Workers'
Compensation Act; or any applicable California Industrial Welfare Commission
order.

Notwithstanding the foregoing, nothing in this section is intended to release or
otherwise affect or impair (i) any rights, responsibilities or obligations
arising from, relating to or otherwise concerning this Agreement, (ii) any
rights Employee has to vested benefits or entitlements under any stock option or
benefit plan of the Company in accordance with the terms of such plan or
arrangement, (iii) any rights Employee has to indemnification and advancement of
expenses in accordance with the Company’s governing documents,  and that certain
Indemnification Agreement entered into by and between the Company and Employee
(the “Indemnification Agreement”), and (iv) any rights Employee has to coverage
under directors’ and officers’ insurance policies of the Company.

“Company Parties” means the Company, and its past and present officers,
directors, owners, employees, administrators, members, shareholders, agents,
successors, subsidiaries, insurers, parents, partners, associates, assigns,
representatives, attorneys and all other affiliated or related entities as well
as their predecessors, their affiliates, and each of their respective past and
present officers, owners, employees, administrators, members, shareholders,
agents, successors, subsidiaries, insurers, parents, partners, associates,
assigns, representatives, and attorneys, in any and all capacities (including,
but not limited to the fiduciary, representative, or individual capacity of any
released person or entity), and any entity owned by or affiliated with any of
the foregoing. Any and all of the Company Parties may exercise the right to
enforce this Agreement. If any claim is not subject to release, to the extent
permitted by law, Employee waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which the Company or any Company Parties identified in this Agreement
is a party.

Subject to this Agreement becoming effective, the Company, on behalf of itself
and each of the Company Parties, hereby irrevocably and unconditionally releases
and forever discharges Employee from any and all Claims, including without
limitation, any claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of Employee’s employment relationship with
and service as an employee, officer, director, manager or agent of the Company
or any of its subsidiaries, or the termination of such relationship or service,
that occurred, existed or arose on or prior to the Company’s execution of this
Agreement.  The Company represents and warrants that none of the Company Parties
has assigned any of the claims being released under this Agreement and or filed
any proceeding relating to Employee’s employment or the termination thereof.  

6.Section 1542. It is each party’s intention that the execution of this
Agreement will forever bar every claim, demand, cause of action, charge and
grievance against the other party and its affiliates, existing at any time prior
to and through the date of execution of this Agreement. Because of each party’s
intention, each party expressly

4

 

--------------------------------------------------------------------------------

waives any and all rights or benefits which such party may have under the
provisions of California Civil Code Section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Each party further waives and relinquishes all rights and benefits such party
may have under any other statutes or common law principles of similar effect
that can be waived.

7.NO LAWSUITS. Each party warrants and represents that such party has not filed
any claims, charges, complaints or actions against the other party or such
party’s affiliates, or assigned or transferred or purported to assign or
transfer to any person or entity all or any part of or any interest in any claim
released under this Agreement. Employee also agrees that if any claim is
prosecuted in his name before any court or administrative agency that he waives
and agrees not to take any award or other damages from such suit with the
exception of any claim for unemployment insurance benefits.

8.Continuing Obligation Under Company’s Insider Trading Policy.  Employee agrees
to continue to be bound by the Company’s insider trading policy, as in effect as
of the date hereof.

9.OBLIGATION TO PROVIDE LIMITED TRANSITION ASSISTANCE. Employee will cooperate
reasonably with the Company in the transition of his employment, including
providing any resignation letters in respect of the Company’s subsidiaries upon
request.

10.RETURN OF PROPERTY. Except as otherwise agreed to by the Company in writing,
Employee expressly agrees that, promptly after the Termination Date, he will
return to the Company all Company property, including, but not limited to, any
and all files, computers, computer equipment and software and diskettes,
documents, papers, records, accords, notes, agenda, memoranda, plans, and other
books and records of any kind and nature whatsoever containing information
concerning the Company or its customers or operations. Notwithstanding the
foregoing, Employee shall not be required to return his rolodexes, personal
diaries, calendars or correspondence or other documents or property that was
given to him with the intention that it would become his property.  For the
avoidance of doubt, the provisions of this Section 10 supersede in all respects
the provisions of Section 5(f) of the Employment Agreement.

11.POST-TERMINATION COVENANTS. Employee hereby agrees that he shall not, for a
period of (12) months from the date hereof, for whatever reason, directly,
either as a principal, agent, employee, employer, shareholder, partner, or in
any other capacity, solicit, through the use of the Company’s trade secrets, or
attempt to cause any customer of the Company (or any subsidiary, affiliated, or
holding companies) not to do business

5

 

--------------------------------------------------------------------------------

with the Company, nor shall Employee directly and knowingly solicit or attempt
to solicit for employment, employ or disaffect any other employee of the Company
(or any subsidiary, affiliated, or holding companies), other than through normal
recruiting efforts applied generally to the public.  In the event of a breach or
threatened breach by Employee of any of the provisions of this paragraph, the
Company, in addition to and not in limitation of any rights, remedies or damages
available to the Company at law or in equity, shall be entitled to injunctive
relief in order to prevent or to restrain any such breach by Employee or by
Employee’s partners, agents, representatives, servants, employers, employees
and/or any and all persons directly or indirectly acting for or with
him.  Employee further agrees that, for a period of two years from the date
hereof, he will not initiate, promote, conduct or support a proxy contest that
is adverse to the Company or that challenges a slate of directors nominated by
the Company’s Board of Directors.  For the avoidance of doubt, the provisions of
this Section 11 supersede in all respects the provisions of Section 6 of the
Employment Agreement.

12.NO ADMISSION. Nothing in this Agreement shall be deemed to constitute an
admission or evidence of any wrongdoing or liability on the part of the Company
or Employee and the parties agree that neither this Agreement nor any of the
terms or conditions contained herein may be used in any future dispute or
proceeding between the parties except one to enforce the terms of this
Agreement. The foregoing sentence shall not apply in any proceeding to enforce
this Agreement.  

13.CONFIDENTIALITY. Employee acknowledges that, in and as a result of his
employment, he has made use of, acquired, and/or added to the confidential
information of special and unique nature and value relating to such matters as
the Company’s non-public trade secrets, systems, procedures, manuals, customer
information, confidential reports and lists of clients, as well as the nature
and type of services rendered by the Company and the equipment and methods used
by the Company (collectively, the “Confidential Information”).  Employee
covenants and agrees that he shall not, at any time, directly divulge or
disclose, or use for any purpose whatsoever, any of such Confidential
Information which has been obtained by or disclosed to him as a result of his
employment by the Company, except to the extent necessary to perform Employee’s
continuing obligations to the Company as described herein, to enforce or defend
his rights under this Agreement or the Indemnification Agreement, or pursuant to
the final, binding order or requirement of a court, administrative agency or
other governmental body. Employee shall promptly notify the Company and shall
cooperate with the Company’s counsel in seeking a protective order to limit such
disclosure. Whether or not such protective order is obtained, Employee shall
furnish only that portion of the foregoing that his legal counsel advises he is
legally obligated to disclose. Confidential Information does not include any
information that has become publicly and widely known and made generally
available through no wrongful act of Employee.  In the event of a breach or
threatened breach by Employee of any of the provisions of this paragraph, the
Company, in addition to and not in limitation of any rights, remedies or damages
available to the Company at law or in equity shall be entitled to injunctive
relief in order to prevent or to restrain any such breach by Employee, or by
Employee’s partners, agents, representatives, servants, employers, employees
and/or any and all persons directly or indirectly acting for or with him. For
the avoidance of doubt, the provisions of

6

 

--------------------------------------------------------------------------------

this Section 14 supersede in all respects the provisions of Section 7 of the
Employment Agreement.

14.MUTUAL NON-DISPARAGEMENT.  Employee agrees that he will not at any time
defame, disparage, or impugn the reputation of the Company or its services,
business affairs or financial condition, or any of the Company’s directors,
officers, employees, or representatives in any future communications with any
person or entity, and the Company agrees not to defame, disparage or impugn the
reputation of Executive to any third parties.  Company agrees to respond to any
employment inquiries about Employee by stating that Company policy is to provide
only the dates of employment, position held, and confirmation of annual
salary/wages, and then providing such information.  “Disparage,” as used in this
Agreement means to make any statement, written or oral, that casts another party
in a negative light, or implies or attributes any negative quality to another
party.  Neither this section nor anything in this Agreement shall prohibit
either party from making truthful statements to governmental agencies or
authorities as may be required or permitted by law.  

15.TAX AND WITHHOLDING. The parties hereto agree and acknowledge that the
Company shall have the right to withhold from any payments made to Employee any
and all amounts that are necessary to enable the Company to satisfy any
withholding or other tax obligation that arises in connection with such payments
or benefits, and the Company shall report any such amounts that it determines
are compensation income on Form W-2.  Notwithstanding the foregoing, any
federal, state and/or local income, personal property, franchise, excise or
other taxes owed by Employee as a result of the payments or benefits provided
under the terms of this Agreement shall be the sole responsibility and
obligation of Employee.

The Company hereby informs Employee that the federal, state, local, and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to change.
Employee acknowledges and understands that Employee should consult with his or
her own personal tax or financial advisor in connection with this Agreement and
its tax consequences. Employee understands and agrees that the Company has no
obligation and no responsibility to provide Employee with any tax or other legal
advice in connection with this Agreement and its tax consequences. Employee
agrees that Employee shall bear sole and exclusive responsibility for any and
all adverse federal, state, local, and/or foreign tax consequences (including
without limitation any and all tax liability under Section 409A) of this
Agreement to which he may be subject under applicable law. The Company shall
bear sole and exclusive responsibility for any and all adverse federal, state,
local, and/or foreign tax consequences (including without limitation any and all
tax liability under Section 409A) of this Agreement to which the Company may be
subject under applicable law.

16.NO ORAL MODIFICATION. This Agreement may not be changed orally and no
modification, amendment or waiver of any provision contained in this Agreement,
or any future representation, promise or condition in connection with the
subject matter of

7

 

--------------------------------------------------------------------------------

this Agreement shall be binding upon any party hereto unless made in writing and
signed by both parties.  

17.RESOLUTION OF DISPUTES. Any disputes arising out of or relating to this
Agreement shall, at the election of either party, be resolved by arbitration, to
be held in Los Angeles, California in accordance with the JAMS Employment
Arbitration Rules & Procedures. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction. In any action or
proceeding brought in connection with this Agreement, the successful party shall
be entitled to recover reasonable attorneys’ fees in addition to its costs and
expenses.  

18.INTEGRATION. This Agreement is entered into without reliance upon any
statement, representation, promise, inducement or agreement not expressly
contained within the terms hereof. This Agreement (together with the
Indemnification Agreement and the Option Award Agreements) constitutes the
entire agreement between the parties and supersedes all prior oral or written
agreements concerning their employment relationship, regardless of the adequacy
of consideration. The Company shall have no obligation to make any payment or do
any act other than as specifically set forth herein. The terms of this Agreement
are contractual and not mere recitals.  

19.SEVERABILITY. If any court of competent jurisdiction holds any provision of
this Agreement invalid or unenforceable, the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable.  

20.GOVERNING LAW. This Agreement is made and entered into, and shall be subject
to, governed by, and interpreted in accordance with the laws of the State of
California and shall be fully enforceable in the courts of that state, without
regard to principles of conflict of laws.  

21.SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective heirs,
administrators, representatives, executors, successors and permitted assigns,
including but not limited to (i) with respect to the Company, any entity with
which the Company may merge or consolidate or to which the Company may sell all
or substantially all of its assets, and (ii) with respect to Employee, his
executors, administrators, heirs and legal representatives.  

22.COUNTERPARTS. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the effect of a signed
original.  Facsimile signatures shall have the same force and effect as original
signatures.

23.REVOCATION. Employee acknowledges that he has been given twenty-one (21) days
to review and consider this agreement before signing it. Employee understands
that he may use as much or as little of this period as he wishes prior to
signing the Agreement. Additionally, in order to comply with the Older Workers
Benefits Protections Act and effectuate the release by Employee of any potential
claims under the Federal Age

8

 

--------------------------------------------------------------------------------

Discrimination in Employment Act of 1967 (“ADEA”), Employee agrees that: (1) he
is waiving and releasing any rights he may have under the ADEA in exchange for
consideration paid; (2) he acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which he was already
entitled; (3) he has carefully reviewed this Agreement understands the terms and
conditions it contains; (4) by entering into this Agreement, he is giving up
potentially valuable legal rights and he intends to be bound by all the terms
and conditions set forth in this Agreement; (5) he is entering into this
Agreement freely, knowingly and voluntarily; (6) he has been advised to consult
with his legal counsel before executing this Agreement and has actually
consulted legal counsel before executing this Agreement; and (7) he may revoke
the release of any ADEA claims, within seven (7) days of the date of Employee’s
signature to this Agreement. Revocation must be made by delivering a written
notice of revocation to Company, which must be received no later than the close
of business on the seventh (7th) calendar day (or the next business day
thereafter, if the seventh (7th) calendar day is not a business day) (the
“Effective Date”). If Employee revokes this Agreement in any way, the Company
shall have no obligation to provide Employee the Severance Payment or any other
benefits under this Agreement.  

24.ACKNOWLEDGMENT OF KNOWING AND VOLUNTARY RELEASE. Employee acknowledges that
he has read and understood the terms of this Agreement and that he is executing
it voluntarily.  Employee acknowledges that he has been encouraged, and has had
the opportunity, to consult with counsel of his choice regarding this
Agreement.  

25.NOTICES. Any notice required to be given under this Agreement shall be deemed
sufficient, if in writing, and sent by certified mail, return receipt requested,
via overnight courier, or hand delivered to the Company at 11150 Santa Monica
Boulevard, Suite 600, Los Angeles, CA 90025, Attention:  Chief Executive
Officer, and to Employee at the address on file with the Company, with a
simultaneous copy to Adam M. Klotz, Esq. of FMA LLP via facsimile at (310)
496-1251.  

[Signature Page Follows]

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
Release as of the date written below.

 

 

Date: April 9, 2015SPARK NETWORKS, INC.

 

/s/ Michael S. Egan

Name:   Michael S. Egan

Title:     Chief Executive Officer

 

 

BRETT ZANE

 

/s/ Brett Zane

 

 

 

 

 